DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020, 04/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 27, 35-40 & 44-45,  are rejected under 35 U.S.C 103 as being unpatentable over Negi et al. (WO 2014/200496), hereon referred to as Negi (Provided by the Examiner). 
In regards to claims 1 & 27, Negi discloses  an interface(The local computing device, including an interface, can obtain an asymmetric key based on a symmetric key of a device identifier; Pg.4 L.16-Pg.5 L.12; Pg.9 L.30-Pg.12 L.28; Fig.1, 4-7); and a processorusing a predetermined key-agreement protocol, a second symmetric cryptographic key and  encrypt, using the second symmetric cryptographic key-in data to be provisioned to a  client devices associated with client device class identifier to obtain encrypted data (The keys can be generated based on the pubic keys and private keys, wherein they can be utilized for encrypting data before transmitting to another device; Pg.4 L.16-Pg.5 L.12; Pg.9 L.30-Pg.12 L.28; Fig.1, 4-7);  wherein the interface is further configured to send the encrypted data and a public key of the ephemeral asymmetric cryptographic key pair  to the client device( The device sends the encrypted data along with the key(s); Pg.4 L.16-Pg.5 L.12; Pg.9 L.30-Pg.12 L.28; Fig.1, 4-7).  
	Any interpretations of differences between the claim(s) and the prior art are only minor in nature, design elements and could not establish novelty or an inventive step. It would be obvious to an ordinary skill in the art, that before the filing date of the invention, any minor differences of the claim are still functionally addressed in the prior art, which discloses the same object matter and same type of solution as the instant application, as currently presented. 
	In regards to claims 3 & 37, Negi discloses wherein the data comprises cryptographic key material (The elements presented int eh claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the Negi devices (Pg.4 L.16-Pg.5 L.12; Pg.9 L.30-Pg.12 L.28; Fig.1, 4-7). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this   
	In regards to claims 4 & 39, Negi discloses wherein the provisioning asymmetric cryptographic key pair comprises an elliptic curve key pair (The elements presented int eh claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the Negi devices (Pg.4 L.16-Pg.5 L.12; Pg.9 L.30-Pg.12 L.28; Fig.1, 4-7). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  EP (2852085) (Paragraphs; Abs. 0013-0050; Figs. 1-3).   
In regards to claims 5 & 35, Negi discloses wherein the predetermined key-agreement protocol comprises a Diffie-Hellman key- agreement protocol (The elements presented int eh claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the Negi devices (Pg.4 L.16-Pg.5 L.12; Pg.9 L.30-Pg.12 L.28; Fig.1, 4-7). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  EP (2852085) (Paragraphs; Abs. 0013-0050; Figs. 1-3).   
  In regards claims 6 & 36, Negi discloses wherein the Diffie-Hellman key-agreement protocol comprises an elliptic curve Diffie-Hellman key- agreement protocol (The elements presented int eh claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the Negi devices (Pg.4 L.16-Pg.5   
In regards to claim 7, Negi discloses further comprising a hardware security system configured to allow a secure and certified (The elements presented int eh claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the Negi devices (Pg.4 L.16-Pg.5 L.12; Pg.9 L.30-Pg.12 L.28; Fig.1, 4-7). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  EP (2852085) (Paragraphs; Abs. 0013-0050; Figs. 1-3).   
In regards to claims 38 & 44, Negi discloses wherein the data comprises executable code (The elements presented int eh claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the Negi devices (Pg.4 L.16-Pg.5 L.12; Pg.9 L.30-Pg.12 L.28; Fig.1, 4-7). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  EP (2852085) (Paragraphs; Abs. 0013-0050; Figs. 1-3).   
In regards to claims 40 & 45, Negi discloses wherein the provisioning asymmetric cryptographic key pair comprises a Rivest-Shamir-Adleman key pair (The elements presented int eh claim(s) do not contain any additional features do not present any inventive step or   
In regards to claim 43, Negi discloses wherein the hardware security system is further configured to provide a cryptographic programming interface (The elements presented int eh claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the Negi devices (Pg.4 L.16-Pg.5 L.12; Pg.9 L.30-Pg.12 L.28; Fig.1, 4-7). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  EP (2852085) (Paragraphs; Abs. 0013-0050; Figs. 1-3).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARIF E ULLAH/Primary Examiner, Art Unit 2495